NORTHCUTT, Judge.
Michael Hall appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Hall alleged he was entitled to be resentenced pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000). The trial court denied the motion, finding that Hall’s sentence would not have been a departure under the 1994 sentencing guidelines. While the trial court attached a copy of the 1994 sentencing guidelines scoresheet, it failed to attach a copy of the 1995 sentencing guidelines scoresheet. Although this omission would ordinarily require reversal, we nevertheless affirm the order of the trial court because Hall did not present a facially sufficient claim for relief. See Daniels v. State, 771 So.2d 57 (Fla. 2d DCA 2000) (holding a motion seeking relief under Heggs is facially insufficient if it fails to allege that the sentence imposed constitutes a departure under the 1994 sentencing guidelines). This affir-mance is without prejudice to Hall’s right to file either a facially sufficient motion pursuant to rule 3.800(a), if he is able to do so, or, if he wishes to withdraw his plea and can state sufficient grounds, a motion pursuant to rule 3.850. Murphy v. State, 773 So.2d 1174 (Fla. 2d DCA 2000) (en banc).
We caution the trial court, however, in order to conclusively refute a Heggs claim, it should attach copies of both the 1994 and original 1995 sentencing guidelines scoresheets to its order.
Affirmed.
ALTENBERND, A.C.J., and WHATLEY, J., concur.